114 S.W.3d 310 (2003)
STATE of Missouri, Respondent,
v.
Leontae C. HILL, Appellant.
No. WD 61085.
Missouri Court of Appeals, Western District.
June 17, 2003.
Motion for Rehearing and/or Transfer Denied July 29, 2003.
Application for Transfer Denied September 30, 2003.
*311 Emmett D. Queener, Columbia, for Appellant.
John M. Morris, III, Nicole E. Gorovsky, (Co-Counsel), Jefferson City, for Respondent.
Before HOWARD, P.J., LOWENSTEIN and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 29, 2003.

ORDER
PER CURIAM.
Appellant, Leontae Hill was found guilty by a jury of four counts of assault on a law enforcement officer and four counts of armed criminal action for firing thirty shots from an assault rifle into a police squad car where four officers were riding. Hill raises five points on appeal, including lack of sufficient evidence on three counts as well as a Baston challenge and trial errors. Affirmed. Rule 30.25(b).